Citation Nr: 1627789	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-21 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of circumcision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel





INTRODUCTION

The Veteran had active military service from May 1976 to August 1980 and April 1981 to April 1983.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In July 2011, the RO denied service connection for residuals of circumcision.  The RO denied service connection for PTSD in October 2013.  

The Veteran requested a Board hearing on his VA Form 9 appealing his service connection claim for residuals of circumcision; but later withdrew this request in August 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's currently diagnosed PTSD is related to his military service. 

2.  It is at least as likely as not that the Veteran's currently diagnosed post-circumcision residuals are related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met. 38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 4.125 (2015).

2.  The criteria for service connection for residuals of circumcision have been met. 38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board grants service connection for PTSD and residuals of circumcision.  As this represents a complete grant of the benefit sought on appeal with respect to these matters, no discussion of VA's duty to notify and assist is necessary.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

A.  PTSD

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities that addressed mental disorders to remove outdated references to the DSM and to replace them with references to the recently updated DSM-5.  The provisions of the interim final rule applied to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

The Veteran's PTSD claim was certified to the Board in September 2015, after the rule promulgated by the Secretary and becoming effective in August 2014.  Thus, the DSM-5 applies to the present case.  

The Veteran has consistently reported a stressor event in service, which involved being attacked by another Marine in June 1979.  He recalled that he was attacked by a Marine with a metal bar while he was in his sleeping bag at night.  He noted that he was transferred for his safety, but nothing ever happened to the other Marine.  See, e.g., July 2012 Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault.  

In PTSD cases in which the veteran asserts personal assault as the in-service stressor, VA has provided for special evidentiary-development procedures, including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis.  See Patton v. West, 12 Vet. App. 272, 280 (1999); see also VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996).  Specifically, in claims concerning in-service personal assault, alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in-service assault.  Examples of such evidence include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease; statements from family members, roommates, fellow service-members, or clergy; evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  See 38 C.F.R. § 3.304(f)(3); see also Gallegos  v. Peake, 22 Vet. App. 329 (2008). 

The service treatment records are negative for any psychiatric treatment.  However, personnel records show that the Veteran was transferred in June and July 1979, which is consistent with the timing of the Veteran's reported attack and transfer for safety reasons.  

The Veteran also is competent to relate the stressor event and there is no reason shown to doubt his credibility in this regard.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he or she is competent to testify as to factual matters of which he or she has first-hand knowledge).  His personnel records are also consistent with his reports to the extent that they document a transfer at the time when he says he was beaten by a fellow Marine and transferred for safety reasons.  As such, the Board finds that his statements concerning the unfortunate incidents in service are not only competent, but also credible and thus probative and add weight in his favor to his claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

In addition there are at least two VA psychologists who have related the Veteran's PTSD to his reported trauma of being assaulted.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court/CAVC) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' " in personal-assault cases).

In December 2011, the Veteran was seen by a VA resident physician, who noted that the Veteran had a positive PTSD screen in September 2011.  The Veteran described an incident in service when he was hit by a fellow servicemember with a metal bar while in his sleep.  He felt that the person tried to kill him and that he might still be out to get him, as he was unsure of his whereabouts.   He noted nightmares on occasion and waking up fearful and in a sweat.  He also occasionally had flashbacks to the trauma and admitted to paranoia and always having to look behind his back because he felt the man might be out to get him.  Currently he was distrustful and hypervigilant, which led to isolation.  He also reported feeling sadness, hopelessness, poor concentration, and unrestful/poor sleep.  Medication was considered for treating the Veteran's PTSD.  

A May 2012 VA addendum report notes that it was the physician's medical opinion that the Veteran's symptoms of PTSD and depression were largely, if not solely, the result of situations that occurred while serving his military duties.  The examination report was cosigned by the Associate Chief for Psychiatric Residency Training.

A December 2013 statement was submitted by a VA attending physician, who noted the Veteran's reports of being attacked by a fellow soldier with a metal club while sleeping in the barracks.  The physician determined that it was more likely than not that the self-reported unfortunate brutal incident detailed by the Veteran while on active duty was a major cause of the Veteran's PTSD and depression.

In May 2014, a VA psychologist noted that the Veteran still met the DSM-5 criteria for a diagnosis of PTSD related to his traumatic experiences in the military.  

A VA staff psychologist also submitted a letter in September 2014 noting that it was his opinion that the Veteran experienced a traumatic event that would qualify him for a diagnosis of PTSD, in that the Veteran endorsed being brutally attacked in 1979, while he was in the military.  The psychologist noted that he did not have access to the Veteran's records to determine if the attack was documented, but noted that these types of events unfortunately were not consistently documented by the military.  It was the psychologist's opinion that the Veteran had a clear in-service stressor, and this stressor was related to the Veteran's diagnosis of PTSD.

Because there is a medical diagnosis of PTSD related to the claimed in-service stressor and credible supporting evidence of the occurrence of that stressor, the Board concludes that the evidence supports the granting of service connection for PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").; see Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, the posited correlation between the claimed disability and service need only be an as likely as not proposition, which in this particular case it is.  Therefore, resolving all doubt in the favor of the Veteran, the evidence shows that it is at least as likely as not that the Veteran's PTSD is related to his military service. 

B.  Residuals of Circumcision

The Veteran contends that he has had residual chronic pain as a result of a circumcision that took place during military service.

The service treatment records show the Veteran elected to undergo a circumcision in September 1979 because of phimosis.  The separation examination in 1980 from his first period of service was negative for any findings related to any circumcision residuals.

Post-service, there are several medical opinions addressing whether the Veteran has any residuals from the circumcision.

In February 2013, a VA examination notes that the Veteran stated that he had chronic pain after a circumcision in service.  He recalled that he had an erection while he still had the sutures in from his circumcision, which caused the sutures to erupt.  He noted that he continued to have pain with and without an erection after this procedure.  The examiner determined that the Veteran's chronic penile pain was not related to the circumcision in service, as the Veteran underwent the circumcision 36 years ago and there was no documentation provided showing any medical issues following the circumcision surgery; or documentation of chronic penile pain throughout the years.

In evaluating the February 2013 medical opinion, the probative value of this opinion is diminished, as the examiner did not assign any weight to the Veteran's competent complaints of chronic penile pain since his circumcision.  There is no reason shown to doubt the Veteran's credibility in this regard.  If an examiner renders a negative opinion based on the absence of treatment or complaints in service or since service, and 1) there is competent lay evidence of in service incurrence or continuity of symptomatology since service, and 2) the Board has found the lay evidence credible; then the opinion is based on an inaccurate factual premise because there is evidence of in service complaints and/or post service complaints.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

On the other hand, the Veteran's VA primary care physician submitted a note in March 2013 finding that it was more likely than note that the Veteran's chronic penile pain was related to his circumcision complicated by wound dehiscence.  

An August 2013 VA treatment record also shows the Veteran complained of penile pain around the corona, which started after a circumcision that was performed in the 1970s during military service.  The Veteran recalled that his "stitches busted open" after he got an erection and had to be resutured.  Since then he reported constant pain and tenderness around the sutures area around the corona, which was worse during erections.  He was referred to the pain clinic for evaluation and treatment of possible neuropathic penile pain.  A note from the VA pain clinic in January 2014 shows an assessment of chronic penile corona pain, likely secondary to nerve dysfunction.

As the record shows two medical opinions that the Veteran's chronic penile pain (diagnosed as secondary to a nerve dysfunction) is attributed to his circumcision in service, any remaining doubt is resolved in the Veteran's favor.  See 38 C.F.R. § 3.102.

Therefore, the Veteran's claim for service connection for residuals of circumcision is granted.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for residuals of circumcision is granted.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


